FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHAOZEN YE, a.k.a. Shao Zhen Ye,                 No. 07-73284

               Petitioner,                       Agency No. A070-087-376

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Shaozen Ye, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

      Ye filed a motion to reopen based on the birth of two children in the United

States. The BIA did not abuse its discretion in denying Ye’s motion to reopen as

untimely because she filed it 11 years after the BIA issued its final order, see

8 C.F.R. § 1003.2(c)(2), and Ye failed to demonstrate changed circumstances in

China to qualify for the regulatory exception to the time limit for filing motions to

reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); see also He v. Gonzales, 501 F.3d 1128,

1132 (9th Cir. 2007) (the birth of children outside the country of origin is a change

in personal circumstances that is not sufficient to establish changed circumstances

in the country of origin excusing the untimely filing of a motion to reopen).

      We lack jurisdiction to review Ye’s contention that there has been a change

in the family planning practices in her home province in China because she did not

raise this to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                       07-73284